                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON GRANT JONES,                            :
     Petitioner                               :
                                              :               No. 1:19-cv-1519
       v.                                     :
                                              :               (Judge Kane)
HOWARD L. HUFFORD,                            :
    Respondent                                :

                                        MEMORANDUM

I.     BACKGROUND

       On August 29, 2019, pro se Petitioner Jason Grant Jones (“Petitioner”), who is presently

incarcerated at the Federal Correctional Institution Allenwood in White Deer, Pennsylvania

(“FCI Allenwood”), initiated the above-captioned action by filing a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Doc. No. 1) and a memorandum in support thereof (Doc.

No. 2). In an administrative Order dated September 4, 2019, the Court directed Petitioner either

to pay the requisite filing fee or file a completed motion for leave to proceed in forma pauperis

within thirty (30) days. (Doc. No. 4.) On September 16, 2019, Petitioner paid the requisite filing

fee.

       Petitioner challenges the 240-month sentence imposed on him in 2007 by the United States

District Court for the Middle District of Tennessee after he pled guilty to possession with intent to

distribute more than fifty (50) grams of methamphetamine. (Doc. Nos. 1, 2 at 2-3); see United

States v. Jones, 296 F. App’x 473, 474 (6th Cir. 2008). Prior to Petitioner’s sentencing, the

Government filed an information alleging prior convictions pursuant to 21 U.S.C. § 851, noting

that Petitioner had been previously convicted of a felony drug offense and that such prior

conviction enhanced his sentence such that Petitioner faced a minimum of not less than twenty

(20) years and not more than life imprisonment. See United States v. Jones, No. 3:05-cr-184 (M.D.
Tenn.) (Doc. No. 31). Petitioner appealed, challenging the Middle District of Tennessee’s denial

of his motion to suppress. See Jones, 296 F. App’x at 474. In 2008, the United States Court of

Appeals for the Sixth Circuit affirmed the denial of the suppression motion. See id. at 475.

Petitioner subsequently filed a motion to vacate pursuant to 28 U.S.C. § 2255, which the Middle

District of Tennessee dismissed as untimely. See Jones v. United States, No. 3:10-0402, 2010 WL

3893835, at *4 (M.D. Tenn. Sept. 30, 2010). Petitioner subsequently filed a letter request seeking

a sentence reduction pursuant to Amendment 782 to the United States Sentencing Guidelines,1

which the Middle District of Tennessee denied. See Jones, No. 3:05-cr-184 (M.D. Tenn.) (Doc.

No. 82).

       In his § 2241 petition, Petitioner asserts that, pursuant to the Supreme Court’s decisions

in Mathis v. United States, 136 S. Ct. 2243 (2016),2 Descamps v. United States, 570 U.S. 254

(2013),3 and the United States Court of Appeals for the Fourth Circuit’s decision in United States

v. Simmons, 649 F.3d 237 (4th Cir. 2011),4 his sentence enhancement under 21 U.S.C. § 851 is



1
  Amendment 782 “reduced the offense levels assigned to drug quantities in the § 2D1.1 Drug
Quantity Table by two levels.” See United States v. Freeman, No. 18-3643, 2019 WL 3035576,
at *1 (3d Cir. July 11, 2019).
2
 In Mathis, the Supreme Court concluded that “a state crime cannot qualify as an [Armed Career
Criminal Act] predicate if its elements are broader than those of a listed generic offense.” See
Mathis, 136 S. Ct. at 2251.
3
 In Descamps, the Supreme Court held that courts may not apply the modified categorical
approach to sentencing under the Armed Career Criminal Act when the crime of which the
defendant was convicted has a single, indivisible set of elements. See Descamps, 570 U.S. at
258.
4
  In Simmons, the Fourth Circuit addressed the method used for determining whether a prior
conviction is a felony conviction punishable by a term of more than one (1) year. See Simmons,
649 F.3d at 243-45. The Fourth Circuit concluded that “if a particular defendant could not have
received a sentence in excess of twelve months for his [state] conviction, the government cannot
use it as a predicate for federal sentencing enhancement purposes.” See United States v.
Copeland, 707 F.3d 522, 526 (4th Cir. 2013) (quoting Simmons, 649 F.3d at 239-40, 249).
                                                2
“null and void.” (Doc. No. 1 at 6-7.) In support of his argument, Petitioner maintains that his

prior felony drug offense no longer qualifies as a predicate offense for purposes of § 851. (Doc.

No. 2 at 17-21.) Petitioner also argues that he “would receive a lower sentence today” in light of

Amendment 782 to the United States Sentencing Guidelines. (Doc. No. 1 at 7.) As relief,

Petitioner requests that his sentence “be vacated for resentencing without the § 851

enhancement.” (Id. at 8.) In the alternative, he requests an evidentiary hearing. (Id.) For the

following reasons, the Court will dismiss Petitioner’s § 2241 petition without prejudice.

II.     DISCUSSION

        Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254

(2004). The provisions of Rule 4 are applicable to § 2241 petitions under Rule 1(b). See, e.g.,

Patton v. Fenton, 491 F. Supp. 156, 158-59 (M.D. Pa. 1979). Rule 4 provides in pertinent part

that “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct the clerk to

notify the petitioner.”

        It is well settled that a federal criminal defendant’s conviction and sentence are subject to

collateral attack in a proceeding before the sentencing court pursuant to 28 U.S.C. § 2255. See,

e.g., United States v. Addonizio, 442 U.S. 178, 179 (1979). Indeed, to challenge the validity of a

sentence, a federal prisoner must file a motion to vacate pursuant to § 2255 in the sentencing

court, “a court already familiar with the facts of the case.” See Boumediene v. Bush, 553 U.S.

723, 774-75 (2008); Russell v. Martinez, 325 F. App’x 45, 47 (3d Cir. 2009) (noting that “a

section 2255 motion filed in the sentencing court is the presumptive means for a federal prisoner

to challenge the validity of a conviction or sentence”). Conversely, a federal prisoner may



                                                   3
challenge the execution of his sentence, such as the denial or revocation of parole or the loss of

good-time credits, by filing a petition pursuant to 28 U.S.C. § 2241 in the district court for the

federal judicial district where the prisoner is in custody. See 28 U.S.C. § 2241(a); Rumsfeld v.

Padilla, 542 U.S. 443-44 (2004); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). However,

if a petitioner shows “that a § 2255 motion ‘is inadequate or ineffective to test the legality of his

detention,’ . . . [he may] resort to § 2241 to challenge the validity of the conviction or sentence.”

See Brown v. Mendez, 167 F. Supp. 2d 723, 726 (M.D. Pa. 2001); see also 28 U.S.C. § 2255(e);

Litterio v. Parker, 369 F.2d 395, 395 (3d Cir. 1966) (“It is firmly established that the remedy

available to a federal prisoner under 2255 is exclusive in the absence of a showing that such

remedy ‘is inadequate or ineffective to test the legality of [the prisoner’s] detention.’”).

       A motion under § 2255 is “inadequate or ineffective” only where it is established “that

some limitation of scope or procedure would prevent a Section 2255 proceeding from affording

the prisoner a full hearing and adjudication of his claim of wrongful detention.” See Application

of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971) (quoting United States ex rel. Leguillou v. Davis,

212 F.3d 681, 684 (3d Cir. 1954)). Specifically, the United States Court of Appeals for the Third

Circuit has “applied the safety valve where an intervening and retroactive change in law had

decriminalized the petitioner’s underlying conduct, but he had no prior opportunity to challenge

his conviction and could not satisfy the stringent standard for filing a second or successive §

2255 motion.” See Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (citations omitted); In re

Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997)). This “safety-valve” clause is to be strictly

construed. See In re Dorsainvil, 119 F.3d at 251; see also Russell, 325 F. App’x at 47 (noting

that the safety valve “is extremely narrow and has been held to apply in unusual situations, such

as those in which a prisoner has had no prior opportunity to challenge his conviction for a crime



                                                  4
later deemed to be non-criminal by an intervening change in law”). The burden is on the habeas

petitioner to demonstrate inadequacy or ineffectiveness. See In re Dorsainvil, 119 F.3d at 251-

52; Dusenbery v. Oddo, No. 17-2402, 2018 WL 372164, at *3 (M.D. Pa. Jan. 11, 2018) (citing

Application of Galante, 437 F.2d at 1165). “Critically, § 2255 is not inadequate or ineffective

merely because the petitioner cannot satisfy § 2255’s timeliness or other gatekeeping

requirements.” Long, 611 F. App’x at 55; see Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.

1988) (providing that prior unsuccessful § 2255 motions filed in the sentencing court are

insufficient in and of themselves to show that the motion remedy is inadequate or ineffective);

Litterio, 369 F.2d at 396. “It is the inefficacy of the remedy, not a personal inability to utilize it,

that is determinative.” Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986). If a petitioner

improperly challenges a federal conviction or sentence under § 2241, the petition must be

dismissed for lack of jurisdiction. See Application of Galante, 437 F.2d at 1165.

        As the Third Circuit recognized in In re Dorsainvil, a federal prisoner can pursue relief

under § 2241 only where a subsequent statutory interpretation reveals that the prisoner’s conduct

is no longer considered to be criminal conduct so as to avoid a complete miscarriage of justice.

See In re Dorsainvil, 119 F.3d at 251; see also Okereke v. United States, 307 F.3d 117, 120-21

(3d Cir. 2002) (holding § 2241 may not be used to raise an Apprendi v. New Jersey, 530 U.S.

466 (2000) claim that is barred by the procedural limitations imposed by the AEDPA); Brown v.

Mendez, 167 F. Supp. 2d 723, 726-27 (M.D. Pa. 2001). “Section 2241 is not available for

intervening changes in the sentencing law,” such as arguments based on Apprendi. See United

States v. Kenney, 391 F. App’x 169, 172 (3d Cir. 2010). Sentencing claims “[do] not fall within

the purview of the savings clause.” See Adderly v. Zickefoose, 459 F. App’x 73, 2012 WL




                                                   5
252416, at *2 (3d Cir. 2012); Pearson v. Warden Canaan USP, 685 F. App’x 93, 96 (3d Cir.

2017) (“§ 2241 is not available for an intervening change in the sentencing laws.”).

       Here, Petitioner challenges his sentence, claiming that under Mathis, Descamps, and

Simmons, he could not have been subjected to the § 851 sentencing enhancement because his

prior conviction no longer qualifies as a predicate conviction for purposes of that statute. He

also asserts that if he were to be sentenced today, he would receive a lower sentence under

Amendment 782 of the United States Sentencing Guidelines. Petitioner, however, has not met

his burden of demonstrating that a motion under § 2255 is inadequate or ineffective to challenge

the legality of his detention. Moreover, Petitioner’s claim is not premised on any intervening

change in substantive law that would negate the criminal nature of his conduct so that his

conviction is no longer valid. The Third Circuit has concluded that a § 2255 motion is not an

inadequate or ineffective vehicle for raising claims based upon Mathis and Descamps. See, e.g.,

Boatwright v. Warden Fairton FCI, 742 F. App’x 701, 703-04 (3d Cir. 2017) (affirming

dismissal of inmate-petitioner’s § 2241 petition for lack of jurisdiction because he could not

resort to § 2241 to raise his claims under Mathis); Price v. Warden, FCI Fairton, 610 F. App’x

89, 90-91 (3d Cir. 2015) (rejecting inmate-petitioner’s claim that Descamps rendered § 2255

inadequate or ineffective). Likewise, this Court has concluded that prisoners may not use § 2241

to raise claims seeking relief under Amendment 782 of the Sentencing Guidelines. See

Valentine v. United States, No. 4:19-cv-914, 2019 WL 2764411, at *1-2 (M.D. Pa. July 2, 2019);

Covington v. Ebbert, No. 3:19-cv-921, 2019 WL 2716160, at *3 (M.D. Pa. June 28, 2019).

Therefore, Petitioner may not rely upon § 2241 to raise such claims. See Kenney, 391 F. App’x




                                                 6
at 172; Okereke, 307 F.3d at 120-21. Thus, the Court will dismiss Petitioner’s § 2241 petition

for lack of jurisdiction.5

III.    CONCLUSION

        Based on the foregoing, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 (Doc. No. 1) will be dismissed for lack of jurisdiction without prejudice to

Petitioner’s right to file a § 2255 motion in the sentencing court, subject to the pre-authorization

requirements set forth in 28 U.S.C. §§ 2244 and 2255(h), as they may apply. Because Petitioner

is not detained because of a process issued by a state court and the petition is not brought

pursuant to § 2255, no action by this Court with respect to a certificate of appealability is

necessary. An appropriate Order follows.




5
  The Court notes that in his memorandum in support of his § 2241 petition, Petitioner cites to
United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), in which the Fourth Circuit held that a
federal inmate may, under certain circumstances, challenge the legality of his sentence in a
§ 2241 petition. As noted supra, however, this is not true for such claims raised in the courts
within the Third Circuit. Moreover, the rules announced by the Fourth Circuit in both Wheeler
and Simmons are not applicable to the district courts within the Third Circuit. See Fatiga v.
Young, No. 19-1934 (NLH), 2019 WL 2574644, at *3 n.1 (D.N.J. June 24, 2019) (rejecting
inmate-petitioner’s argument that his § 2241 petition was cognizable pursuant to Wheeler).
                                                  7
